ORDER
Respondent pled guilty to misprision of felony in violation of 18 U.S.C. § 4. The superseding information charges that “from on or about November 2001 up to on or about March 7, 2003, in the District of South Carolina and elsewhere, the Defendant, [respondent], having knowledge of the actual commission by persons known and unknown to the United States Attorney of a felony cognizable by a Court of the United States, that is, Conspiracy, in violation of Title 18 United States Code Section 371 and Wire Fraud, in violation of Title 18 United States Code Section 1343, willfully did conceal the same and did not as soon as possible make known the commis*555sion of said felony to a Judge or other person in civil authority under the United States.”
The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule 17(a) and (b), RLDE, of Rule 413, SCACR. Respondent consents to being placed on interim suspension.
The petition is granted and respondent is suspended, pursuant to Rule 17, RLDE, Rule 413, SCACR, from the practice of law in this State until further order of the Court.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
FOR THE COURT